Order filed, August 1, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-18-00479-CR

                              PAULA SINCLAIR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee


                        On Appeal from the 240th District Court
                               Fort Bend County, Texas
                           Trial Court Case 17-DCR-076949


                                          ORDER
       The reporter’s record in this case was due 07/29/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                       PER CURIAM